DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fei Xing on 1/14/2021.

The application has been amended as follows: 
20. (Currently Amended) A method to facilitate diagnosis and treatment, using operant conditioning in visuomotor rehabilitation therapy, of a subject having a visuomotor dysfunction, said subject being in loop with an apparatus (100), said method comprising the following steps:
detecting movements of the eye of the subject while performing a visuomotor task and converting the eye movements into eye gaze data (A), during which visuomotor task, the patient’s brain provides signals to the spinal system of the subject to generate voluntary torque in the neuromuscular system (114) of the subject for performing the task; and 
capturing EEG signals from the brain of the subject during the performance of said task and generating EEG data (D); 

capturing center of pressure (CoP) and center of mass (CoM) signals (C) of the subject while performing the task with the help of physical sensors (120); 
transmitting the eye gaze data (A), the EEG data (D), the EMG data (B), and the CoP and CoM signals (C) to a computer comprising: a first Bayesian sensor fusion module (108), a second Bayesian sensor fusion module (110), and a signal generator (118); 
processing the eye gaze data (A) and EEG data (D) in the first Bayesian sensor fusion module to generate a first output signal (OS1); 
storing a normative EMG signal for performing the task by a healthy age-matched individual in the second Bayesian sensor fusion module (110); 
processing the EMG data (B) and the CoP and CoM signals (C), and the first output signal (OS1) as a component with respect to the stored normative EMG signal in the second Bayesian sensor fusion module (110) to generate a second output signal (OS2); 
feeding the first output signal (OS1) and the second output signal (OS2) to the signal generator (118); 
generating, by the signal generator (118), a visual feedback stimulus (H) to be supplied to the subject to be received by the brain of the subject; 
generating, by the signal generator (118), brain template signals, muscle template signals, and sensory activation template signals; 
transferring the generated brain template, muscle template, and sensory activation template signals to an electrical stimulator (106); 
generating, in the electrical stimulator (106), brain stimulation signals (E) based on the brain template signals, therapeutic motor stimulation signals (J) based on the muscle template signals 

providing the brain stimulation signals (E) to the brain of the subject; 
providing the sensory stimulation signals (G) to the spinal system of the subject to generate evoked torque in the neuromuscular system (114) of the subject; 
capturing, in a normal kinematics module (116), the superimposed torque which is combination of the evoked torque and the voluntary torque; 
processing, by the normal kinematics module (116), the superimposed torque, generated by the spinal system of the subject to generate a near normal afferent feedback signal (F); 
feeding the near normal afferent feedback signal (F) and the sensory stimulation signal (G) to a sensorimotor integration system (112) for generating a sensory feedback (SF) to the brain of the subject to generate a motor signal in the brain which is received by the spinal system of the subject;
receiving said visual feedback stimulus (H) and the sensory feedback signal (SF) by the brain of the subject and generating a motor control signal; 
receiving the motor control signal by the spinal system of the subject to allow the subject to enhance muscle activity, and thereby improving the action of the subject while performing the task; and
continuing the therapy with the subject in the loop until the subject performs the task accurately/ correctly. 

22. (Currently Amended) A method of performing visuomotor balance therapy (VBT) on a subject having a visuomotor dysfunction to improve the subject’s standing balance ability, said method comprising the following steps:

capturing, by an eye tracker (202) eye gaze behaviour of the eyes of the subject while performing the balance therapy, and generating eye gaze behaviour pattern signals; 
detecting, by an EMG device (208) electrical activity of the muscles, and generating EMG signal; 
collecting, by an EEG device (210) electrical activity of the neurons of the brain of the subject, and generating EEG signal; 
detecting the center of pressure (CoP) and the center of mass (CoM) of the subject upon postural shift of the body of the subject while standing on the board (204) by the board (204) and a camera (206); 
generating, by the balance board (204) and the camera (206), CoP and CoM signal values; 
receiving, by the Bayesian sensor fusion module (214), detected CoM and CoP values of the subject, EEG signal, EMG signal, and eye gaze pattern signals from the eye tracker (202), the balance board (204), the camera (206), the EMG device (208), the EEG device (210); 
processing, by the Bayesian sensor fusion module (214) the received CoP and CoM values, the eye gaze behaviour pattern signal, the EEG signal, the EMG signal and generating a stimulus signal; 
receiving, by a computer stimulus delivery device (216), the stimulus signal form the Bayesian sensor fusion module (214), and generating an input signal; 
receiving, by a PC monitor (218), the input signal from the computer stimulus delivery (216), and proving a visual feedback to the subject in a virtual environment steering a ball from one phase to the next in accordance with the postural shift of the subject; and





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20170231490 to Toth, US 20160235323 to Tadi, Dutta (Dutta, Anirban & Paulus, Walter & Nitsche, Michael. (2013). Translational Methods for Non-Invasive Electrical Stimulation to Facilitate Gait Rehabilitation Following Stroke - The Future Directions. Neuroscience and Biomedical Engineering. 1. 22-33. 10.2174/2213385211301010005.) and Dut (“A Low-Cost Point-of-Care Testing System for Psychomotor Symptoms of Depression Affecting Standing Balance: A Preliminary Study in India” full citation in rejections). Dutta is the closest pieces of prior art disclosing many elements of the current claims. Dutta and the other references show various aspects eye tracking, CoP, CoM among other elements sensed and data combined. However, based on the arguments and current combination in the claims the references do not alone or in combination anticipate or render obvious the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792